DETAILED ACTION
Claim 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/20 and 08/25/20 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the fixation point" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be read as being dependent upon --claim 3-- rather than claim 1, since claim 3 recites “a fixation point” in line 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 11-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summers ‘957 (U.S. Pat. No. 4,850,957), cited in IDS filed 08/25/2020.
Regarding claim 1, Summers ‘957 discloses a tissue resector, comprising:
a cannula 12 (see Figure 3) having a wall defining a lumen extending along a length of the cannula, the cannula including an opening (“slot or window”; see col. 4, lines 44-50) proximate a distal end of the cannula, the opening extending through the wall into the lumen;
30 (see Figure 3 and col. 4, lines 10-24) disposed in the lumen such that the cutting blade rotates across the opening (see col. 3, lines 56-64 and col. 4, lines 44-47); and
an elongated drive wire 40 (see Figure 3) secured to and extending proximally from the cutting blade through the lumen;
wherein the elongated drive wire 40 is configured to rotate eccentrically within the lumen to rotate a cutting edge of the cutting blade 30 across the opening to cut tissue extending into the opening (see col. 3, lines 56-64 and col. 4, lines 44-47 and Figure 3).
	Regarding claims 3-4, Summers ‘957 discloses a distal end of the drive wire 40 (see Figure 3) is secured to the cutting blade 30 at a fixation point (any point in the area in which cutters 35 engage drive wire 40; see col. 4, lines 13-15), wherein the cutting blade 30 rotates about a central axis of the cutting blade, wherein the fixation point is radially offset from the central axis of the cutting blade (the cutting blade 30 and the drive wire 40 are coaxial wherein the rotational axis of the cutting blade 30 is the central axis of the drive wire 40, the central axis being at the center of the drive wire 40, whereas the fixation point is positioned radially outward from the central axis of the drive wire 40 since it is positioned on an outer surface of the drive wire that engages with cutter 35).
	Regarding claims 11-13, Summers ‘957 discloses an open cross-sectional area including a cross-sectional area of the lumen of cannula 12 less a cross-sectional area of the elongated drive wire 40 comprises at least 50%, or at least 60%, or at least 70% of 30).
	Regarding claim 16, Summers ‘957 discloses the opening (“slot or window”; see col. 4, lines 44-50) of the cannula 12 is spaced proximally from the distal end of the cannula (see Figure 3).

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farr (U.S. Pat. No. 4,986,807), cited in IDS filed 08/25/2020.
Regarding claim 1, Farr discloses a tissue resector, comprising:
a cannula 14/12 (see Figures 1-3C) having a wall defining a lumen extending along a length of the cannula, the cannula including an opening 42 proximate a distal end of the cannula, the opening extending through the wall into the lumen;
a cutting blade 30 disposed in the lumen such that the cutting blade rotates across the opening (see Figures 3A-3C); and
an elongated drive wire 46 secured to and extending proximally from the cutting blade through the lumen;
wherein the elongated drive wire is configured to rotate eccentrically within the lumen (see col. 3, lines 58-61) to rotate a cutting edge 48 of the cutting blade across the opening to cut tissue extending into the opening (see Figures 3A-3C).
	Regarding claim 16, Farr discloses the opening 42 of the cannula 14/12 is spaced proximally from the distal end of the cannula (see Figures 1-3C).

Claims 1, 3-4, 6-7, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorn (U.S. Pat. No. 6,251,120), cited in IDS filed 08/25/2020.
Regarding claim 1, Dorn discloses a tissue resector, comprising:
a cannula 12 (see Figures 2 and 4) having a wall defining a lumen extending along a length of the cannula, the cannula including an opening 14 proximate a distal end of the cannula, the opening extending through the wall into the lumen;
a cutting blade 20 disposed in the lumen such that the cutting blade rotates across the opening (see col. 6, lines 1-4); and
an elongated drive wire 44 secured to and extending proximally from the cutting blade through the lumen;
wherein the elongated drive wire is configured to rotate eccentrically within the lumen (since it is positioned offset from the center of the cannula; see col. 6, lines 45-47) to rotate a cutting edge of the cutting blade across the opening to cut tissue extending into the opening (see Figure 2, col. 6, lines 1-4).
Regarding claims 3-4, Dorn discloses a distal end of the drive wire 44 is secured to the cutting blade 20 at a fixation point (any point in the area in which cutting blade 20 engages drive wire 44; see Figures 2-3 and col. 7, lines 18-25), wherein the cutting blade 20 rotates about a central axis 22 of the cutting blade (see col. 5, lines 65-66), wherein the fixation point is radially offset from the central axis of the cutting blade (see Figures 2-3).
	Regarding claim 6, Dorn discloses the cutting blade 20 includes a cylindrical wall defining a lumen within the cutting blade (see Figures 2-3 and col. 5, lines 61-64).
20 includes an elongate opening through the wall of the cutting blade into the lumen of the cutting blade (see Figures 2-3 and col. 5, lines 61-64).
	Regarding claim 10, Dorn discloses the cutting blade includes first and second cutting edges 24 (see col. 6, lines 1-6) extending along opposite edges of the elongate opening of the cutting blade.
	Regarding claims 11-13, Dorn discloses an open cross-sectional area including a cross-sectional area of the lumen of cannula 12 less a cross-sectional area of the elongated drive wire 44 comprises at least 50%, or at least 60%, or at least 70% of the cross-sectional area of the cannula (see Figure 2; open transverse cross-sectional area proximal to cutting blade 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Summers ‘957 (U.S. Pat. No. 4,850,957).
Regarding claims 14-15, Summers ‘957 discloses the claimed device, as discussed above, except for an outer diameter of the cannula is about 0.115 inch and a .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Farr (U.S. Pat. No. 4,986,807).
Regarding claims 14-15, Farr discloses the claimed device, as discussed above, except for an outer diameter of the cannula is about 0.115 inch and a diameter of the lumen is about 0.095, or wherein the cutting wire has an outer diameter of about 0.040 inch or less.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed diameters for the cannula of Farr and its lumen and the cutting wire, since it has been held that .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dorn (U.S. Pat. No. 6,251,120).
Regarding claims 14-15, Dorn discloses the claimed device, as discussed above, except for an outer diameter of the cannula is about 0.115 inch and a diameter of the lumen is about 0.095, or wherein the cutting wire has an outer diameter of about 0.040 inch or less.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed diameters for the cannula of Dorn and its lumen and the cutting wire, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  The outer diameter of the cannula is a result effective variable since it can be sized to be efficiently delivered and positioned within a particular body lumen of a patient, and the lumen and the cutting wire diameter are also result effective variables since they can be sized to accept and cut tissue within the cannula such that tissue can .

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dorn (U.S. Pat. No. 6,251,120) in view of Fojtik (U.S. Pub. No. 2012/0239008), cited in IDS filed 08/25/2020.
	Regarding claims 17-19, Dorn discloses the claimed device, as discussed above, except for the tissue resector further comprising a hand-powered rooter, the hand-powered rooter including a handle secured to a proximal end of the cannula and a trigger actuatable relative to the handle to rotate the elongated drive wire, wherein the hand-powered rooter is configured to manually rotate the cutting blade in a repetitious back-and-forth manner across the opening, wherein the hand-powered rooter is configured to provide two complete revolutions of the cutting blade for each pull of the trigger.
	In the same field of art, namely tissue resectors, Fojtik teaches a tissue resector comprising a hand-powered rooter (see abstract and paragraph [0097]), the hand-powered rooter including a handle (110 (see Figure 1A and paragraph [0058]) secured to a proximal end of a cannula 20 (see Figure 1) and a trigger (actuator 90 including manual trigger 100; see Figure 1A and paragraph [0058]) actuatable relative to the handle to rotate an elongated drive wire 40 (see paragraph [0055]), wherein the hand-powered rooter is configured to manually rotate a cutting blade (40 can rotate a medical 200 which can have a cutting blade; see paragraph [0086] and Figure 15) in a repetitious back-and-forth manner across an opening (see paragraphs [0002], [0046], [0091]), wherein the hand-powered rooter is configured to provide a number of revolutions of the cutting blade for each pull of the trigger, and the pitch of helical ridge 47 may be configured to impart the rooter with a desired number of rotations per stroke (see paragraph [0040]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dorn, who teaches a motor-driven resector (see col. 6, lines 29-34), to comprise a hand-powered rooter as claimed, as taught by Fojtik, in order to substitute of one known drive source element for another, which would have yielded predictable results, namely rotating a cutting instrument to remove tissue.  Although Fojtik does not expressly teach the hand-powered rooter configured to provide two complete revolutions of the cutting blade for each pull of the trigger, as mentioned above, in paragraph [0040] Fojtik teaches the pitch of helical ridge 47 on rotatable drive wire 40 may be configured to impart the rooter with a desired number of rotations per stroke.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dorn such that for every stroke or pull of the trigger, there are two complete revolutions of the cutting blade, in order to optimize the rotation speed and degree of torque required to facilitate breaking up certain tissue, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dorn (U.S. Pat. No. 6,251,120) in view of Fojtik (U.S. Pub. No. 2012/0239008), as applied to claim 18 above, and further in view of Alden et al., hereinafter “Alden” (WO 9611638 A1), cited in IDS filed 08/25/2020.
Regarding claim 20, Dorn and Fojtik disclose the claimed device, as discussed above, except for an adaptor disposed distal of the hand-powered rooter, the adaptor having an aspiration port in fluid communication with the lumen of the cannula to extract tissue and fluid therethrough.
	In the same field of art, namely tissue resectors, Alden teaches an adaptor 65 (see Figures 1A and 7) disposed distal of handle H, the adaptor having an aspiration port in fluid communication with a lumen of cannula to extract tissue and fluid therethrough (see page 11, lines 31-38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dorn and Fojtik to have an adaptor and aspiration port as claimed, as taught by Alden, in order to clear the surgical site of the broken up tissue and to capture tissue to be routed to pathology for investigation including biopsies where required (Id.).   It is noted that once the combination is made, the adaptor will be positioned distal of the hand-powered rooter or handle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 
Claims 1-2, 4 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 14 of U.S. Patent No. 10,667,836. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that the application claims 1-2 are encompassed within patent claim 1, claim 4 is encompassed within patent claim 14, claims 11-15 encompassed within patent claims 2-6, respectively, claim 16 encompassed within patent claim 8.  
Therefore the application claims are not patentably distinct from the patent claims.  

Claims 3, 6-7, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,667,836 in view of Dorn (U.S. Pat. No. 6,251,120).  The application claims are encompassed within the patent claim, as discussed above, except for obvious features missing in the patent claims.  Regarding claim 3, Dorn teaches a distal end of drive wire 44 is secured to cutting blade 20 at a fixation point (any point in the area in which cutting blade 20 engages drive wire 44; see Figures 2-3 and col. 7, lines 18-25).  Regarding claim 6, Dorn teaches the cutting blade 20 includes a cylindrical wall defining a lumen within the cutting blade (see Figures 2-3 and col. 5, lines 61-64).  Regarding claim 7, Dorn teaches the cutting blade 20 includes 24 (see col. 6, lines 1-6) extending along opposite edges of the elongate opening of the cutting blade.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the patent claim with a distal end of drive wire secured to cutting blade at a fixation point, as taught by Dorn, in order to achieve rotation transfer with a favorable torque transfer and increase the cutting effect or performance of the blade (see Dorn, col. 3, lines 15-19 and lines 28-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the patent claim with a cylindrical wall defining a lumen and an elongate opening and first and second cutting edges, as taught by Dorn, in order to increase the cutting effect or performance of the blade (see Dorn, col. 3, lines 15-19 and lines 28-34).  Therefore the application claims are not patentably distinct from the patent claim.  

Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,667,836 in view of Fojtik (U.S. Pub. No. 2012/0239008).  The application claims are encompassed within the patent claim, as discussed above, except for obvious features missing in the patent claim.  
Regarding claims 17-19, Fojtik teaches a tissue resector comprising a hand-powered rooter (see abstract and paragraph [0097]), the hand-powered rooter including a handle (110 (see Figure 1A and paragraph [0058]) secured to a proximal end of a cannula 20 90 including manual trigger 100; see Figure 1A and paragraph [0058]) actuatable relative to the handle to rotate an elongated drive wire 40 (see paragraph [0055]), wherein the hand-powered rooter is configured to manually rotate a cutting blade (40 can rotate a medical instrument 200 which can have a cutting blade; see paragraph [0086] and Figure 15) in a repetitious back-and-forth manner across an opening (see paragraphs [0002], [0046], [0091]), wherein the hand-powered rooter is configured to provide a number of revolutions of the cutting blade for each pull of the trigger, and the pitch of helical ridge 47 may be configured to impart the rooter with a desired number of rotations per stroke (see paragraph [0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim in order to provide a drive source for facilitating rotating the cutting blade remove tissue.  Although Fojtik does not expressly teach the hand-powered rooter configured to provide two complete revolutions of the cutting blade for each pull of the trigger, as mentioned above, in paragraph [0040] Fojtik teaches the pitch of helical ridge 47 on rotatable drive wire 40 may be configured to impart the rooter with a desired number of rotations per stroke.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim such that for every stroke or pull of the trigger, there are two complete revolutions of the cutting blade, in order to optimize the rotation speed and degree of torque required to facilitate breaking up certain tissue, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Therefore the application claims are not patentably distinct .  
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,667,836 in view of Fojtik (U.S. Pub. No. 2012/0239008), as applied to claim 18 above, and further in view of Alden (WO 9611638 A1).  Regarding claim 20, the patent claim and Fojtik disclose the claimed device, as discussed above, except for an adaptor disposed distal of the hand-powered rooter, the adaptor having an aspiration port in fluid communication with the lumen of the cannula to extract tissue and fluid therethrough.  In the same field of art, namely tissue resectors, Alden teaches an adaptor 65 (see Figures 1A and 7) disposed distal of handle H, the adaptor having an aspiration port in fluid communication with a lumen of cannula to extract tissue and fluid therethrough (see page 11, lines 31-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim and Fojtik to have an adaptor and aspiration port as claimed, as taught by Alden, in order to clear the surgical site of the broken up tissue and to capture tissue to be routed to pathology for investigation including biopsies where required (Id.).   It is noted that once the combination is made, the adaptor will be positioned distal of the hand-powered rooter or handle.
Therefore the application claims are not patentably distinct from the patent claim.  

Claims 1, 4-9, 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 13, 16-17 of U.S. Patent No. 10,376,278.  it is clear that the application claims 1, 5-8 are encompassed within patent claim 1, claim 4 is encompassed within patent claims 13, 16, claim 9 is encompassed within patent claim 17, claims 11-15 encompassed within patent claims 2-6, respectively, claim 16 encompassed within patent claim 8.  Therefore the application claims are not patentably distinct from the patent claims.  

Claims 3 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,376,278 in view of Dorn (U.S. Pat. No. 6,251,120).  The application claims are encompassed within the patent claim, as discussed above, except for obvious features missing in the patent claim.  Regarding claim 3, Dorn teaches a distal end of drive wire 44 is secured to cutting blade 20 at a fixation point (any point in the area in which cutting blade 20 engages drive wire 44; see Figures 2-3 and col. 7, lines 18-25).  Regarding claim 10, Dorn teaches the cutting blade includes first and second cutting edges 24 (see col. 6, lines 1-6) extending along opposite edges of the elongate opening of the cutting blade.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the patent claim with a distal end of drive wire secured to cutting blade at a fixation point, as taught by Dorn, in order to achieve rotation transfer with a favorable torque transfer and increase the cutting effect or performance of the blade (see Dorn, col. 3, lines 15-19 and lines 28-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide .  

Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,376,278 in view of Fojtik (U.S. Pub. No. 2012/0239008).  The application claims are encompassed within the patent claim, as discussed above, except for obvious features missing in the patent claims.  
Regarding claims 17-19, Fojtik teaches a tissue resector comprising a hand-powered rooter (see abstract and paragraph [0097]), the hand-powered rooter including a handle (110 (see Figure 1A and paragraph [0058]) secured to a proximal end of a cannula 20 (see Figure 1) and a trigger (actuator 90 including manual trigger 100; see Figure 1A and paragraph [0058]) actuatable relative to the handle to rotate an elongated drive wire 40 (see paragraph [0055]), wherein the hand-powered rooter is configured to manually rotate a cutting blade (40 can rotate a medical instrument 200 which can have a cutting blade; see paragraph [0086] and Figure 15) in a repetitious back-and-forth manner across an opening (see paragraphs [0002], [0046], [0091]), wherein the hand-powered rooter is configured to provide a number of revolutions of the cutting blade for each pull of the trigger, and the pitch of helical ridge 47 may be configured to impart the rooter with a desired number of rotations per stroke (see paragraph [0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 47 on rotatable drive wire 40 may be configured to impart the rooter with a desired number of rotations per stroke.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim such that for every stroke or pull of the trigger, there are two complete revolutions of the cutting blade, in order to optimize the rotation speed and degree of torque required to facilitate breaking up certain tissue, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Therefore the application claims are not patentably distinct from the patent claim.  
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,376,278 in view of Fojtik (U.S. Pub. No. 2012/0239008), as applied to claim 18 above, and further in view of Alden (WO 9611638 A1).  Regarding claim 20, the patent claim and Fojtik disclose the claimed device, as discussed above, except for an adaptor disposed distal of the hand-powered rooter, the adaptor having an aspiration port in fluid communication with the lumen of the cannula to extract tissue and fluid therethrough.  In the same field of art, namely tissue resectors, Alden teaches an adaptor 65 (see Figures 1A and 7) disposed distal of H, the adaptor having an aspiration port in fluid communication with a lumen of cannula to extract tissue and fluid therethrough (see page 11, lines 31-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim and Fojtik to have an adaptor and aspiration port as claimed, as taught by Alden, in order to clear the surgical site of the broken up tissue and to capture tissue to be routed to pathology for investigation including biopsies where required (Id.).   It is noted that once the combination is made, the adaptor will be positioned distal of the hand-powered rooter or handle.
Therefore the application claims are not patentably distinct from the patent claim.  

Allowable Subject Matter
Claims 2, 5, 8-9 would be allowable if a Terminal Disclaimer was filed to overcome the double patenting rejections set forth above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious a tissue resector including, inter alia, an elongated drive wire configured to rotate eccentrically within a lumen of a cannula to rotate a cutting edge of a cylindrical cutting blade across an opening of the cannula that is proximate a distal end of the cannula and extending through the wall into the lumen, wherein the cylindrical cutting blade extends distal of the opening, as recited in claim 2.  None of the prior art of record, alone or in combination, teaches or renders obvious a tissue resector including, inter alia, an elongated drive wire configured to rotate eccentrically within a lumen of a a distal end of the elongated drive wire extending into a lumen of a cylindrical cutting blade, as recited in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/DIANE D YABUT/Primary Examiner, Art Unit 3771